Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments filed 05/09/2022 have been fully considered. Applicant argues Deen fails to teach: “identifying a second device according to a measured ambient environmental parameter reported by a first message from a first device, determining control-related information according to a current value of the measured ambient environmental parameter, and generating a device control command that instructs the second device to cause the change of the ambient environmental parameter”. 
However, Deen discloses a home automation system where the state of the devices in the home is able to be reported upon via instant messaging (col. 2:12-19). For example, the system can report upon operational states of various home devices such as televisions (col. 3:1-10, garage doors (col. 3:1-35), or thermostats (col. 4:1-10). The system provides information related to operating and adjusting dishwashers, thermostats, doors, etc. (col. 6:60-67, col. 7:42-54). Status of devices in the automated home is reported via IM (col. 7:10-25). 
Applicant argues that Deen fails to teach: “identifying a second device according to a measured ambient environmental parameter reported by a first message from a first device, determining control-related information according to a current value of the measured ambient environmental parameter, and generating a device control command that instructs the second device to cause the change of the ambient environmental parameter”. However, Deen discloses home devices including a thermostat reporting status and the ability to query, operate, and adjust the temperature via the thermostat as the thermostat is an active device of the home which operates via IM (fig. 7). 
Applicant’s argument that Deen fails to disclose selecting a second device to change an ambient environmental parameter reported by a first device is not persuasive as Deen discloses an automated home where the thermostat communicates via instant messaging and where another device such as an air conditioner (col. 2:30-41, HVAC, col. 7:42-54, climate control) is identified to cause a change in the reported ambient temperature. 















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-10, 14, 18, 20, 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7403838 to Deen.







Regarding claim 1,
Deen teaches a device control method, comprising: 

receiving, by processing circuitry of a control device, a first message from a first device, the first message being directed to an instant messaging group that includes the control device and the first device, the first device being associated with a first device identifier in the instant messaging group, and the first message reporting a current value of an ambient environmental parameter measured by the first device (fig. 5, obtaining first message associated with identifier in IM group, col. 1:60-67, col. 2:1-60; see fig. 7-8, col. 2:30-41, col. 3:57-67, col. 7:1-25, obtaining message including environmental parameters, e.g. temperature parameter, col. 6:60-67, environment luminance parameter – col. 7:1-12, environment occupancy parameter, fig. 8, etc.); 

identifying by the processing circuitry according to the measured ambient environmental parameter reported by the first message a second device associated with a second device identifier in the instant messaging group, the second device being capable of causing a change of the ambient environmental parameter in an environment to be different from the current value of the measured ambient environmental parameter (col. 2:30-67, col. 6:54-67, user adjusts temperature of thermostat via IM message, HVAC system is identified to cause the change);

determining, by the processing circuitry according to the current value of the measured environmental parameter reported by first message, first control-related information corresponding to the second device (fig. 5, determination of first control related information corresponding to second device); 

generating, by the processing circuitry according to the first control-related information, a device control command that instructs the second device to cause a change of the ambient environmental parameter in the environment (fig. 5, control related information for control commands); 

transmitting, by the processing circuitry, the device control command to the second device (fig. 5, col. 6:5-45, transmission of commands to second device); 

receiving, by the processing circuitry, a second message that is directed to the instant messaging group, the second message reporting a device control command execution result regarding the second device executing the device control command (fig. 5, response indicative of execution result from second device; col. 7:1-12, responses).  





Regarding claim 2,
Deen teaches:
obtaining, by the processing circuitry, an instant messaging group establishment command that is indicated as from a user associated with a user identifier; determining, by the processing circuitry according to the instant messaging group establishment command, device identifiers related to the user identifier, the determined device identifiers comprising the first device identifier and the second device identifier; and 
establishing, by the processing circuitry, the instant messaging group comprising the
determined device identifiers (col. 1:60-57, col. 2:1-20).

Regarding claim 3,
Deen teaches:
wherein the obtaining, by the processing circuitry, the instant messaging group establishment command comprises: obtaining, by the processing circuitry, the instant messaging group establishment command from an instant messaging client that is executed on a terminal and is logged in by using the user identifier, and the determining, by the processing circuitry according to the instant messaging group establishment command, the device identifiers related to the user identifier comprises: obtaining, by the processing circuitry, the device identifiers specified by the instant messaging group establishment command, the terminal executing the instant messaging client and devices corresponding to the device identifiers being connected to a same wireless network (col. 1:60-67, col. 2:1-60, establishment of IM chat session with obtaining/determining devices and device identifiers).

Regarding claim 5,
Deen teaches:
wherein the determining, by the processing circuitry according to the first message, the first control-related information corresponding to at least the second device associated with the second device identifier in the instant messaging group comprises: obtaining, by the processing circuitry, text content obtained according to the first message; performing, by the processing circuitry, segmentation processing on the text content, to obtain corresponding word segments; finding, by the processing circuitry, matching keywords in the word segments according to a control-related information template corresponding to at least the second device identifier in the instant messaging group; and obtaining, by the processing circuitry according to the matching keywords, the first control- related information corresponding to at least the second device (see fig. 5 and col. 6:1 through col. 7:67).

Regarding claim 9,
Deen teaches:
wherein the first control-related information comprises at least one of sensor perception information, device execution action description information, environment description information generated according to the sensor perception information, time information, and location information (fig. 5).

Regarding claim 10, 18,
Deen teaches:
receiving, by the processing circuitry, a service request sent by a user device for requesting for a specified service, the user device being associated with a user device identifier (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5);

searching, by the processing circuitry, for an associated user identifier bound to the user device identifier (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5);

when the user device associated with the user device identifier has a permission that corresponds to the associated user identifier and that is for requesting for the specified service (see sign on procedure of col. 4:30-60);

determining, by the processing circuitry, a public identifier to which the specified service belongs (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5 – see col. 4:30-52);

sending, by the processing circuitry to a service server corresponding to the public identifier, a command of requesting for the specified service according to user information corresponding to the associated user identifier (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5);
and 

receiving, by the processing circuitry, a service request result that is fed back by the service server in response to the command, and feeding back the service request result to the user device (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5). 

Claims 14 and 20 are addressed by similar rationale as claim 1.

Regarding claim 25,
Deen teaches:
wherein the ambient environmental parameter measured by the first device is an ambient air measurement of the environment (col. 2:30-67, col. 6:54-67, col. 7:10-25, col. 7:42-54, temperature).  
Regarding claim 26,
Deen teaches:
wherein the identifying comprises: determining which of a plurality of devices included in the instant messaging group is configured to change the ambient environmental parameter; and identifying the second device based on which of the plurality of devices is determined as configured to change the ambient environmental parameter (col. 2:30-67, col. 6:54-67, col. 7:10-25, col. 7:42-54).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of US 20070133756 to Graves.


Regarding claim 24,
Deen fail to teach:
obtaining. by the processing circuitry a user-specific attribute corresponding to a user identifier: adjusting, by the processing circuitry. content of the second message according to the user-specific attribute to obtain an adjusted second message. wherein the adjusted second message comprises the device control command execution result: and sending. by the processing circuitry. the adjusted second message to an instant messaging client executed on a terminal and corresponding to the user identifier.
However, Graves teaches:
obtaining. by the processing circuitry a user-specific attribute corresponding to a user identifier: adjusting, by the processing circuitry. content of the second message according to the user-specific attribute to obtain an adjusted second message. wherein the adjusted second message comprises the device control command execution result: and sending. by the processing circuitry. the adjusted second message to an instant messaging client executed on a terminal and corresponding to the user identifier (¶ 44, obtaining user attribute, adjusting content of message according to user attributes, message includes execution result and is sent to client).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Graves. The motivation to do so is that the teachings of Graves would have been advantageous in terms of facilitating the personalization of messaging notifications (Graves, ¶ 44).



Claim 4, 6, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of US 20160177546 to Cregg.

Regarding claim 4, 15, 21,
Deen fails to teach but Cregg teaches:
determining, by the processing circuitry according to the second message, second control- related information corresponding to the first device associated with the first device identifier (¶ 107-112, fig. 7); 

generating, by the processing circuitry according to the second control-related information corresponding to the first device, a second device control command corresponding to the first device (¶ 107-112, fig. 7); 

transmitting, by the processing circuitry, the second device control command to the first device (¶ 107-112, fig. 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Cregg. The motivation to do so is that the teachings of Cregg would have been advantageous in terms of preventing damage to property via a home automation detection system (Cregg, ¶ 107-112, fig. 7).
While Cregg fails to teach receiving, by the processing circuitry, a third message identifying, using the first device, that the third message is from the first device, the third message reporting a second device control command execution result regarding the first device executing the second device control command it would have been obvious and advantageous to include as confirmations are a useful expedient.

Regarding claim 6,
Deen fails to teach but Cregg teaches:
inputting, by the processing circuitry, the first control-related information into a machine learning model corresponding to the second device; stopping, by the processing circuitry, processing the first control-related information when the machine learning model outputs a result indicating executing no action in response to the first message; and when the machine learning model outputs a result indicating executing an action in response to the first message, the generating, by the processing circuitry according to the first control-related information, the device control command corresponding to the second device comprises: generating, by the processing circuitry according to the result from the machine learning model, the device control command corresponding to the second device (see fig. 7, inputs and corresponding contingent actions). Motivation to include Cregg is the same as presented above.
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of US 20150370615 to Pi-Sunyer

Regarding claim 11,
Deen teaches:
wherein the sending, by the processing circuitry to the service server corresponding to the public identifier, the command of requesting for the specified service according to the user information corresponding to the user identifier comprises: obtaining, by the processing circuitry, service parameters specified by the service request (col. 1:60-67, col. 2:1-60, 6:5-45, fig. 5);

Deen fails to teach but Pi-Sunyer teaches:
when the obtained service parameters do not include a particular service parameter required for requesting for the specified service, sending, by the processing circuitry to the user device, an instruction of providing the particular service parameter; receiving, by the processing circuitry, the particular service parameter provided by the user device in response to the instruction; and sending, by the processing circuitry to the service server corresponding to the public identifier, the command of requesting for the specified service according to at least the particular service parameter and the user information corresponding to the user identifier (¶ 150). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Pi-Sunyer. The motivation to do so is that the teachings of Pi-Sunyer would have been advantageous in terms of protecting against cross-site request forgery attacks (Pi-Sunyer, ¶ 15-16).






Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of US 20170357607 to Cayemberg.

Regarding claim 13,
Deen fails to teach but Cayemberg teaches:
wherein the sending, by the processing circuitry to the service server corresponding to the public identifier, the command of requesting for the specified service according to the user information corresponding to the user identifier comprises: determining, by the processing circuitry, an interaction type of the specified service; when the interaction type is a type of interaction that a user terminal participates in, sending, by the processing circuitry, an interaction page of the specified service to the user terminal that is logged in by using the user identifier; obtaining, by the processing circuitry, a service parameter fed back by the user terminal through the interaction page; and sending, by the processing circuitry to the service server corresponding to the public identifier, the command of requesting for the specified service according to the service parameter and the user information corresponding to the user identifier (¶ 84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Cayemberg. The motivation to do so is that the teachings of Cayemberg would have been advantageous in terms of provisioning device specific pages (Cayemberg, ¶ 84,131).








Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deen in view of US 20180211666 to Kolavennu.

Regarding claim 12, 19,
Deen fails to teach but Kolavennu teaches:
wherein the receiving, by the processing circuitry, the service request sent by the user device for requesting for the specified service comprises: receiving, by the processing circuitry, a first voice message sent by the user device; and performing, by the processing circuitry, speech recognition on the received first voice message, and determining that the first voice message corresponds to the service request for requesting for the specified service, and the feeding back, by the processing circuitry, the service request result to the user device comprises: converting, by the processing circuitry, the service request result into a second voice message; and feeding back, by the processing circuitry, the second voice message to the user device (¶ 50, 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kolavennu. The motivation to do so is that the teachings of Kolavennu would have been advantageous in terms of facilitating hands free control on devices (Kolavennu, ¶ 70).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Deen and Graves in view of US 20090037536 to Braam.

Regarding claim 23,

Deen fails to teach but Braam teaches:

wherein the adjusting the content of the second message comprises: converting the second message that is a text message to the adjusted second message that is a voice message with a tone and a voice source determined based on the user-specific attribute (¶ 45-48, message adjustment comprising converting message to voice and using voice/tone source based on user-specific attribute).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Braam. The motivation to do so is that the teachings of Braam would have been advantageous in terms of delivering messages in alternate formats (Braam, ¶ 45-48). 

 
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445